FILED
                           NOT FOR PUBLICATION
                                                                              MAY 11 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CYNTHIA MARCUS,                                  No.   19-56288

              Plaintiff-Appellant,               D.C. No.
                                                 2:19-cv-01747-PA-FFM
 v.

NATIONSTAR MORTGAGE LLC, DBA                     MEMORANDUM*
Mr. Cooper; DOES, 1 through 20,
inclusive,

              Defendants-Appellees,

 and

WELLS FARGO BANK N.A,

              Defendant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                       Argued and Submitted March 10, 2021
                        Submission Vacated March 22, 2021
                            Resubmitted May 11, 2022
                             San Francisco, California



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: McKEOWN, IKUTA, and BRESS, Circuit Judges.
Partial Dissent by Judge IKUTA.

      Cynthia Marcus timely appeals the district court’s dismissal of her complaint

in favor of Nationstar Mortgage LLC (Nationstar). The district court had

jurisdiction under 28 U.S.C. § 1331, and we have jurisdiction under 28 U.S.C.

§ 1291.

      The district court did not err in dismissing Marcus’s claims under the

California Homeowner Bill of Rights (HBOR), Cal. Civ. Code §§ 2923.6, 2923.7.

Civil Code section 2923.6 prohibits a mortgage servicer from recording a notice of

default while the lender’s “complete application for a first lien loan modification”

is pending. The complaint does not sufficiently allege that Marcus submitted a

complete loan modification application. See Cal. Civ. Code § 2923.6(h). Marcus

alleges that she submitted the required paperwork to Nationstar on August 25,

2016, but does not describe the information Nationstar requested or the

information she provided. In addition, Marcus elsewhere acknowledged in her

complaint that Nationstar “sent plaintiff a letter on [or] around August 25, 2016,

alleging that she still needed to send additional documents in order for her loan

modification application to be complete.” Marcus does not allege she took any

follow-up action in response to this letter. Marcus instead states that she “is



                                           2
informed and believes, and therefore states, that Nationstar would send out such

boilerplate letters so that it did not have to comply with the requirement that it

cease foreclosure activities once an application is complete. But this conclusory

allegation, made only on information and belief and without supporting factual

allegations, is a “naked assertion[] devoid of further factual enhancement,” and is

therefore insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations

omitted).

      The complaint also made a mere conclusory allegation that Nationstar did

not provide Marcus with a single point of contact, which, without more, is

inadequate to state a claim under section 2923.7. See id. at 679.

      The district court did not err in dismissing Marcus’s claim under the Real

Estate Settlement Procedures Act (RESPA), 12 C.F.R. § 1024.41(f)(2). The

complaint insufficiently alleged that Marcus submitted a complete application and

that she incurred actual damages as a result of the RESPA violation. See 12 U.S.C.

§ 2605(f)(1)(A).

      The district court properly dismissed Marcus’s negligence claims because “a

lender owes no tort duty sounding in general negligence principles to ‘process,

review and respond carefully and completely to’ the borrower’s application.”

Sheen v. Wells Fargo Bank, N.A., 12 Cal. 5th 905, 948 (2022). While HBOR


                                           3
creates statutory duties concerning certain modification applications, it does not

create a common-law duty, and as stated above, the statutory claim fails. And

because Marcus did not appeal the district court’s dismissal of her claim for

negligent misrepresentation, we do not consider her argument that her negligent

misrepresentation claim would come within the exception to Sheen.

      The district court properly dismissed Marcus’s claims for breach of contract,

breach of the implied covenant of good faith and fair dealing, and promissory

estoppel. Nationstar’s alleged promise to consider Marcus’s loan modification

application upon dismissal of her lawsuit was neither sufficiently definite to create

a contract nor sufficiently “clear and unambiguous to support a promissory

estoppel.” See Daniels v. Select Portfolio Servicing, Inc., 246 Cal. App. 4th 1150,

1174, 1179 (2016). Nor did the complaint state a claim for breach of the deed of

trust because Marcus herself alleges that she failed to perform under the deed of

trust when she did not make loan payments, and performance under the contract is

a necessary element of a breach of contract claim. See id. at 1173. Because

Marcus has not stated a breach of contract claim for the reasons explained above,

her claim for breach of the covenant of good faith and fair dealing also fails. See

Carma Devs., Inc. v. Marathon Dev. Cal., Inc., 2 Cal. 4th 342, 373 (1992); Durell

v. Sharp Healthcare, 183 Cal. App. 4th 1350, 1369 (2010).


                                          4
      The district court did not err in dismissing Marcus’s claim for promissory

fraud because the complaint did not allege that Nationstar had made a promise to

Marcus, see Lazar v. Superior Ct., 12 Cal. 4th 631, 638 (1996), or plead this claim

with particularity as required by Rule 9(b) of the Federal Rules of Civil Procedure,

see Ebeid ex rel. United States v. Lungwitz, 616 F.3d 993, 998 (9th Cir. 2010).

      Because Marcus fails to plead her other causes of action, the district court

properly dismissed her derivative claims under California’s Unfair Competition

Law, Cal. Bus. & Prof. Code § 17200, and for declaratory relief. Friedman v.

AARP, Inc., 855 F.3d 1047, 1052 (9th Cir. 2017).

      AFFIRMED.




                                          5
                                                                              FILED
Marcus v. Bank of America, 19-56288
                                                                               MAY 11 2022
IKUTA, Circuit Judge, dissenting in part:                                  MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


      I dissent from the majority’s conclusion that Marcus failed to plead claims

under the California Homeowner Bill of Rights, Cal. Civ. Code §§ 2923.6, 2923.7,

and therefore would also hold that the district court improperly dismissed Marcus’s

derivative claims under California’s Unfair Competition Law, Cal. Bus. & Prof.

Code § 17200, and for declaratory relief. Friedman v. AARP, Inc., 855 F.3d 1047,

1052 (9th Cir. 2017).

      Marcus’s complaint plausibly alleged that she submitted a complete

application to Nationstar. The complaint alleged that Nationstar’s lawyer informed

Marcus “of the documents she needed to submit in order for her application to be

complete,” Marcus submitted those documents, and the lawyer told her that her

application was “in review, which meant that plaintiff’s application was complete.”

Drawing all reasonable inferences in favor of the plaintiff, Usher v. City of Los

Angeles, 828 F.2d 556, 561 (9th Cir. 1987), the complaint plausibly alleged that

Marcus’s application was complete for purposes of section 2923.6(c) of the

California Civil Code.

      Although the majority focuses on the complaint’s statement that Nationstar

later sent a letter claiming that Marcus “still needed to send additional documents,”

                                          1
the complaint also alleged that Marcus “had already sent the requested documents”

and that “Nationstar would send out such boilerplate letters so that it did not have

to comply with the requirement that it cease foreclosure activities once an

application is complete.” California courts do not give effect to a lender’s bad

faith claim that a loan application is incomplete. See Valbuena v. Ocwen Loan

Servicing, LLC, 237 Cal. App. 4th 1267, 1274–75 (2015) (holding that a lender’s

bad faith conduct does not render a borrower’s application incomplete). By failing

to take the complaint’s allegations in the light most favorable to Marcus, the

majority misapplies our precedent and wrongfully rejects Marcus’s HBOR claim.




                                          2